UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-179130 ECO PLANET CORP. (Exact name of Registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 93 S Jackson St, #34786, Seattle, WA 98104-2818 (Address of principal executive offices)(zip code) Telephone: 888-375-8633 Facsimile: 866-885-5653 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 29, 2013, there were 2,004,613 shares of the Registrant's common stock issued and outstanding. ECO PLANET CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS JUNE 30, 2013 Financial Statements- Balance Sheets as of June 30, 2013 and December 31, 2012 F-2 Statements of Operations for the Three andSix Months Ended June 30, 2013 and 2012, and Cumulative from Inception F-3 Statement of Stockholders’ Equity for the Period from Inception through June 30, 2013 F-4 Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012, and Cumulative from Inception F-5 Notes to Financial Statements F-6 F-1 ECO PLANET CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF JUNE 30, 2, 2012 ASSETS As of As of June 30, December 31, (Unaudited) (Audited) Current Assets: Cash or cash equivalents $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Total Current Liabilities Commitments and Contingencies - - Stockholders' Equity: Common stock, par value $0.0001 per share, 150,000,000 shares authorized; 2,004,613 shares issued and outstanding Additional paid-in capital Earnings (Deficit) accumulated during development stage ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to financial statements are an integral part of these statements. F-2 ECO PLANET CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, AND CUMULATIVE FROM INCEPTION (SEPTEMBER 14, 2011) THROUGH JUNE 30, 2013 (Unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended Cumulative June 30, June 30, June 30, June 30, From Inception Revenues $
